Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into on
April 15, 2015, by and among Surgical Care Affiliates, Inc. (the “Parent”),
Surgical Care Affiliates, LLC (“SCA” and together with the Parent, the
“Company”) and Peter J. Clemens IV (“Consultant”). The Company and Consultant
may be referred to herein collectively as the “Parties” and individually as a
“Party.”

Recitals:

A. Consultant will be employed by the Company as Executive Vice President and
Chief Financial Officer through May 18, 2015 and subsequently as Senior Advisor
to the Company through June 30, 2015.

B. Consultant has gained valuable expertise regarding the Company and its
financial operations through his employment with the Company, and the Company
desires to avail itself of various consulting services of Consultant.

C. Subject and pursuant to the terms and conditions of this Agreement, the
Company desires that Consultant provide various consulting services to the
Company, and Consultant desires to provide the such consulting services to the
Company as more specifically provided herein.

Agreement:

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements of the Parties set forth in this Agreement and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

1. Engagement. The Company hereby engages Consultant, and Consultant hereby
accepts such engagement with the Company, to provide certain consulting services
to the Company as more specifically described in Section 3 hereof, all in
accordance with and subject to the terms and conditions set forth in this
Agreement.

2. Term.

(a) The initial term of this Agreement shall commence on July 1, 2015 (the
“Effective Date”) and shall continue thereafter until April 30, 2017 (the
“Term”). The Term of this Agreement may be extended by mutual agreement of the
Parties.

(b) The Company may terminate this Agreement immediately in the event of a
material breach by Consultant, where the breach is not cured within fifteen
(15) calendar days after the Company provides written notice of the breach to
Consultant. Consultant may terminate this Agreement at any time.



--------------------------------------------------------------------------------

(c) The expiration or termination of this Agreement shall not relieve any Party
of any obligations that may have accrued under this Agreement prior to such
expiration or termination or that, by their nature, survive such expiration or
termination of this Agreement, including without limitation the terms and
conditions of Section 5, 6 and 7 of this Agreement.

3. Consulting Services; Related Agreements.

(a) During the Term, Consultant agrees to provide the Company the consulting
services set forth on Exhibit A hereto (as such services may be modified by
mutual agreement by the Parties, the “Services”).

(b) During the Term, Consultant agrees: (i) to devote sufficient time and
efforts to performing and providing the Services and all other duties of
Consultant described in this Agreement as the Company may request; and (ii) to
act in good faith at all times in rendering such Services for and on behalf of
the Company and performing all other duties required of Consultant under this
Agreement.

(c) The Company shall not control the manner or means by which Consultant
performs the Services, including but not limited to the time and place
Consultant performs the Services; provided, however, that Consultant shall
perform the Services in accordance with all applicable laws, rules, regulations,
standards, policies, procedures and bylaws of all applicable regulatory
authorities and all applicable policies and procedures of the Company.

(d) The Company shall provide Consultant with access to its premises to the
extent necessary for the performance of the Services.

4. Compensation. As consideration for the Services rendered by Consultant,
during the Term, the Company agrees to compensate and reimburse Consultant as
follows:

(a) The Company shall pay Consultant an amount in cash equal to $15,000 on each
of April 30, 2016 and April 30, 2017.

(b) The Company shall reimburse Consultant for all reasonable expenses incurred
in connection with the provision of the Services upon the presentation of
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified by
the Company.

5. Confidentiality and Non-Disclosure.

(a) Consultant acknowledges that Consultant may, in the course of performing the
Services or Consultant’s responsibilities and duties under this Agreement, be
exposed to or otherwise acquire information which is proprietary to or
confidential to the Company or its affiliates and their respective employees,
representatives or agents. Any and all Confidential Information (as defined
below) in any form (whether oral, written or electronic and regardless of the
medium in which it is stored, recorded or maintained) disclosed by the Company
or its affiliates to Consultant shall be deemed to be confidential and
proprietary information of the Company. During the Term of this Agreement and
thereafter, Consultant (i) shall use such

 

2



--------------------------------------------------------------------------------

Confidential Information only for the benefit of the Company; (ii) shall hold
such Confidential Information in strict confidence; (iii) shall not disclose any
Confidential Information to any third party; (iv) shall not, either directly or
indirectly, copy, reproduce, sell, assign, license, market, transfer or
otherwise dispose of, give, provide, disseminate or disclose such Confidential
Information to any third party; and (v) shall not, directly or indirectly, use
such Confidential Information for any purpose whatsoever other than the
provision of the Services for the benefit of the Company as described in this
Agreement. Furthermore, Consultant acknowledges that he has received and, as a
consultant to the Company, is subject to SCA’s Insider Trading Policy.

(b) Upon expiration or termination of this Agreement or at the Company’s
request, Consultant will return to the Company all documents, papers and other
materials or information in Consultant’s possession or under Consultant’s
control that contain or relate to the Confidential Information.

(c) For the purposes hereof, “Confidential Information” shall mean any
information or data of the Company or any of its affiliates, including, but not
limited to, confidential, secret or proprietary (i) information relative to the
current or proposed business, sales, customers and business and marketing plans
of the Company or its affiliates; (ii) information related to any proposed
planned or active development project or land purchase by the Company;
(iii) drawings, designs, data, models, prototypes, formulae and computer
programs; (iv) costs and pricing information of the Company or its affiliates;
(v) identification of personnel or other possible resources for possible use in
the business of the Company or its affiliates; (vi) Intellectual Property (as
hereinafter defined) of the Company or its affiliates; and (vii) any documents
or information, in whatever form, delivered by the Company or otherwise provided
to Consultant in connection with this Agreement or the Services performed for
the Company hereunder.

(d) Notwithstanding the foregoing, Confidential Information shall not include
any information or data that (i) is now or subsequently is generally available
to the public through means other than direct or indirect disclosure by
Consultant in violation of the terms of this Agreement or any other agreements
or restrictions, (ii) is lawfully communicated by a third party, free of any
confidentiality obligations or restrictions, subsequent to the time of
communication thereof by, through or on behalf of the Company, (iii) is required
to be disclosed by any governmental or regulatory authority having jurisdiction
or by court order or other legal proceeding, (iv) was known to Consultant prior
to disclosure of such information or data and is not subject to any obligation
of confidentiality to any third party; or (v) is subsequently disclosed to
Consultant on a non-confidential basis by a third party not bound by any
obligations of confidentiality with respect to such information.

6. Non-Solicitation. During the Term of this Agreement and for a period of
eighteen (18) months thereafter, Consultant hereby agrees not to, directly or
indirectly, solicit or assist any other Person (as defined below) in soliciting
any employee of the Company or any of its affiliates to perform services for any
entity (other than the Company or its affiliates), attempt to induce any such
employee to leave the employ of the Company or its affiliates, or hire or engage
on behalf of himself or any other Person any employee of the Company or anyone
who was employed by the Company during the six-month period preceding such
hiring or engagement.

 

3



--------------------------------------------------------------------------------

7. Non-Compete; Non-Disparagement.

(a) Consultant and the Company agree that the Company would likely suffer
significant harm from Consultant’s competing with the Company during the Term
and for some period of time thereafter. Accordingly, Consultant agrees that he
will not, during the Term and for a period of eighteen (18) months following the
termination of the Term for any reason, directly or indirectly, become employed
by, engage in business with, serve as an agent or consultant to, become a
partner, member, principal, stockholder or other owner (other than a holder of
less than 1% of the outstanding voting shares of any publicly held company) of,
or otherwise perform services relating to, the Business (as defined below) for
any Person that is engaged in, or otherwise competes or has a reasonable
potential for competing with the Business (as defined herein), anywhere in which
the Company or its subsidiaries engage in or intend to engage in the Business or
where the Company or its subsidiaries’ customers are located (whether or not for
compensation). For purposes of Sections 6 and 7, the term “Person” shall mean
any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof. For purposes of this Section 7, the “Business”
shall mean the operation and administration of a network of ambulatory surgical
care centers or surgical hospitals providing facilities and medical staff (with
re-syndication of ownership interests by participating physicians).

(b) Consultant hereby agrees not to defame or disparage the Company, its
affiliates and their officers, directors, members or executives. Consultant
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Company or its
affiliates or their directors, members, officers or executives. The Company
agrees that its Senior Vice Presidents, Executive Vice Presidents and President
shall not in any way defame or disparage Consultant.

8. Injunction; Disputes.

(a) Consultant acknowledges that a breach of Sections 5, 6 or 7 hereof will give
rise to or cause irreparable injury or damage to the Company, inadequately
compensable by monetary damages alone. Accordingly, the Company may seek and
obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings, in addition to any other legal remedies which may be
available to the Company at law or otherwise. Consultant acknowledges and agrees
that the covenants contained in this Agreement are necessary for the protection
of legitimate business interests of the Company and are reasonable in scope and
content.

(b) The Company acknowledges that a breach of its agreement in the last sentence
of Section 7(b) of this Agreement will give rise to or cause irreparable injury
or damage to Consultant, inadequately compensable by monetary damages alone.
Accordingly, Consultant may seek and obtain injunctive relief against the breach
or threatened breach of said undertaking, in addition to any other legal
remedies which may be available to Consultant at law or otherwise. The Company
acknowledges and agrees that its covenant contained in Section 7(b) of this
Agreement is necessary for the protection of legitimate interests of Consultant
and is reasonable in scope and content.

 

4



--------------------------------------------------------------------------------

9. Relationship of the Parties.

(a) The Parties intend that the relationship between them created under this
Agreement is that of independent contractors only. Consultant shall not be
considered an employee or agent of the Company for any purpose. The Company is
interested only in the results obtained from Consultant in connection with the
Services performed by Consultant and rendered to the Company pursuant to this
Agreement and the manner and means of performing such Services are subject to
Consultant’s sole control. Other than as provided for in this Agreement, the
Consultant has no authority to act on behalf of or bind the Company or any of
the Company’s affiliates.

(b) Without limiting Section 9(a), Consultant will not be eligible to
participate in any vacation, group medical or life insurance, disability, profit
sharing or retirement benefits or any other fringe benefits or benefit plans
offered by the Company to its employees (for purposes of clarity, however,
except as provided under federal law with respect to benefits obtainable by
Consultant at Consultant’s sole expense pursuant to COBRA), and the Company will
not be responsible for withholding or paying any income, payroll, Social
Security or other federal, state or local taxes, making any insurance
contributions, including unemployment or disability, or obtaining worker’s
compensation insurance on Consultant’s behalf. Consultant shall be responsible
for, and shall indemnify the Company against, all such taxes or contributions,
including penalties and interest.

10. Forfeiture of Equity Granted under 2013 Omnibus Long-Term Incentive Plan. It
is the intent of the Parties that a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended, has occurred
with respect to the restricted stock units (“RSUs”) and options to purchase
shares of common stock of the Parent granted to Consultant pursuant to the
Surgical Care Affiliates, Inc. 2013 Omnibus Long-Term Incentive Plan, as amended
and restated, as a result of Consultant’s transition from employee of the
Company to a consultant to the Company, and the Parties accordingly agree that
such RSUs and options are forfeited as of the Effective Date.

11. Miscellaneous Provisions.

(a) Notices. Any notices and other communications hereunder shall be in writing
and shall be deemed to have been given only if and when: (i) personally
delivered; or (ii) three business days after mailing, postage prepaid, by
certified mail; or (iii) one business day after being delivered by a nationally
recognized, reputable overnight delivery service, addressed as follows:

If to the Company:

Surgical Care Affiliates, LLC

569 Brookwood Village, Suite 901

Birmingham, Alabama 35209

Attention: General Counsel

 

5



--------------------------------------------------------------------------------

If to Consultant:

Peter J. Clemens IV

2383 North Berry’s Chapel Rd

Franklin, TN 37069_

Pjclemens4@gmail.com

or such other address as the Parties may designate by giving notice in
accordance with this Section 12(a).

(b) Further Assurances. Consultant and the Company shall execute and deliver
such other instruments and do such other acts as may be necessary to carry out
the intent and purpose of this Agreement.

(c) Counterparts. This Agreement may be executed in any number of counterparts.
All executed counterparts shall constitute one agreement notwithstanding that
all signatories are not signatories to the original or the same counterpart.
Executed counterparts delivered by facsimile or electronic mail shall be deemed
originals for all purposes hereof.

(d) Headings. The headings contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit, extend or describe the scope
of this Agreement or the intent of any provision hereof. Except where the
context otherwise requires, wherever used, the singular shall include the
plural, the plural the singular, the use of any gender shall be applicable to
all genders and the word “or” is used in the inclusive sense.

(e) Entire Agreement. This Agreement contains the entire agreement of the
Parties with respect to the subject matter hereof, and supersedes any prior
agreement, arrangement or understanding, whether oral or written, between the
Parties concerning the obligations of the Parties hereunder.

(f) Severability. Should any court of competent jurisdiction decide, hold,
adjudge or decree that any provision, clause or term of this Agreement is
invalid, void, unreasonable or unenforceable, in whole or in part, such
determination shall not affect any other provision or part of this Agreement,
and all other provisions of this Agreement shall remain in full force and effect
as if such void, unreasonable or unenforceable provision, clause or term (or any
part thereof) had not been included herein; provided, however, that (i) any such
determination shall not be deemed to affect the validity or enforceability of
this entire Agreement in any other situation or circumstance, and (ii) with
respect to any such void, unreasonable or unenforceable provision, clause or
term, it is the express intent of the Parties hereto that such court of
competent jurisdiction modify such provision, clause or term, to the extent
possible, in order to make it reasonable and enforceable under the
circumstances.

(g) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Alabama without regard to
the conflict of law provisions thereof.

(h) Modification. This Agreement may only be waived, changed, modified or
extended by a writing signed by the Party against whom enforcement of any
waiver, change,

 

6



--------------------------------------------------------------------------------

modification, or extension is sought. No waiver by either Party hereto at any
time of any breach by the other Party hereto of any covenant, condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver of any similar or dissimilar provision or condition at the same or at
any prior or subsequent time.

(i) Assignment. Neither this Agreement, nor any of the rights and obligations
hereunder, may be assigned, transferred or delegated by Consultant without the
express prior written consent of the Company, which consent may be withheld by
the Company for any reason it deems appropriate. Subject to the preceding
sentence, this Agreement shall be binding upon the heirs, legal representatives,
successors and permitted assigns of the Parties.

(j) Employment Agreement. The Parties agree that the Employment Agreement, dated
as of October 30, 2013, by and among the Parent, SCA and Consultant will
terminate as of June 30, 2015.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed or caused this Agreement to
be duly executed as of the Effective Date.

 

THE COMPANY: SURGICAL CARE AFFILIATES, INC. By: 

/s/ Richard L. Sharff, Jr.

     Richard L. Sharff, Jr.      Executive Vice President and General Counsel
SURGICAL CARE AFFILIATES, LLC By:

/s/ Richard L. Sharff, Jr.

     Richard L. Sharff, Jr.      Executive Vice President and General Counsel
CONSULTANT:

/s/ Peter J. Clemens IV

Peter J. Clemens IV

 

8



--------------------------------------------------------------------------------

Exhibit A

Services

Consultant agrees to perform the following services periodically and, for the
sake of clarification, at least once every two months:

 

  •   Review with the Company’s CFO and/or the CFO’s designees the financial
performance of the Company;

 

  •   Review with the Company’s CFO and/or the CFO’s designees the capital
structure of the Company; and

 

  •   Provide guidance regarding various investor relations activities,
including without limitation:

 

  •   Sell-side analyst coverage;

 

  •   Equity conferences and one-on-one meetings that the Parent plans to hold;
and

 

  •   Earnings releases and quarterly calls.